Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about March 21, 1997, which denied defendants’ motion, pursuant to CPLR 5015 (a) (2) and (3), to vacate the judgment entered February 26, 1996, on defendants’ default, in favor of plaintiff in the sum of $1,250,000, unanimously affirmed, with costs. Sanctions in the amount of $2,500 are imposed against Richard Kranis, payable to the Clerk of the Court for transmittal to the Commissioner of Taxation and Finance.
Since the arguments presented in this action for legal malpractice have been disposed of on prior appeals (205 AD2d 411; 215 AD2d 278; 237 AD2d 232), defendants are precluded from relitigating the issues of plaintiff’s standing and alleged double recovery.
Due to the frivolous nature of this appeal from the denial of the CPLR 5015 motion, including, in particular, appellants’ repetition of arguments previously rejected, sanctions in the amount of $2,500 are warranted (22 NYCRR 130-1.1 [c]). Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.